TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00157-CV



                                          M. M., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-12-0085-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                M.M. appeals from the trial court’s decree terminating his parental rights to his minor

children, A.P.M., M.M., Jr., and M.M.M.1 See Tex. Fam. Code § 161.001. In support of its petition

to terminate M.M.’s parental rights, the Texas Department of Family and Protective Services alleged

that M.M. knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endanger the physical or emotional well-being of the children and engaged in

conduct or knowingly placed the children with persons who engaged in conduct which endangers

the physical or emotional well-being of the children. See id. § 161.001(1)(D), (E). Following a

termination hearing, the trial court found by clear and convincing evidence that statutory grounds

for terminating M.M.’s parental rights existed and that termination was in the children’s best interest.




       1
         We refer to the father and his children by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
                On appeal, M.M.’s court-appointed attorney has filed a motion to withdraw and

a brief concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). The brief meets the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Counsel certified to this

Court that she provided M.M. with a copy of the Anders brief and motion for withdrawal of counsel

and informed him of his right to examine the appellate record and to file a pro se brief. To date,

M.M. has not filed a pro se brief.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on M.M’s behalf

and have found nothing that would arguably support an appeal. We agree that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s order terminating M.M’s parental rights

and grant counsel’s motion to withdraw as attorney of record.



                                              _____________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: June 11, 2014

                                                2